IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JALEEL M. REED,                         §
                                            §
        Defendant Below,                    §   No. 333, 2021
        Appellant,                          §
                                            §   Court Below: Superior Court
        v.                                  §   of the State of Delaware
                                            §
    STATE OF DELAWARE,                      §   Cr. ID No. 2007010561 (K)
                                            §
        Plaintiff Below,                    §
        Appellee.                           §
                                            §

                            Submitted: November 2, 2021
                            Decided:   November 15, 2021

                                     ORDER

        On October 18, 2021, the appellant, Jaleel M. Reed, filed this appeal from a

Superior Court order dated September 10, 2021 and docketed on September 13,

2021, that sentenced him for a violation of probation. A notice of appeal must be

timely filed to invoke the Court’s appellate jurisdiction.1 On October 18, 2021, the

Senior Court Clerk issued a notice directing Reed to show cause why this appeal

should not be dismissed as untimely filed. On October 22, 2021, the Court received

the certified mail receipt indicating that the notice to show cause had been delivered

on October 20, 2021. A timely response to the notice to show cause was due on or



1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989). Delaware Supreme Court Rule 6 provides that
appeals must be filed within thirty days.
before November 1, 2021. The appellant having failed to respond to the notice to

show cause within the required ten-day period, dismissal of this action is deemed to

be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ Collins J. Seitz, Jr.
                                           Chief Justice




                                         2